UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-538 AMPAL-AMERICAN ISRAEL CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York 13-0435685 (State or Other Jurisdiction of (I.R.S. Employer) Incorporation of Organization) Identification Number 555 Madison Avenue New York, NY, USA (Address of Principal Executive Offices) (Zip code) Registrant’s Telephone Number, Including Area Code (866) 447-8636 Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer", "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox The number of shares outstanding of the issuer’s Class A Stock, par value $1.00 per share, its only authorized common stock, is 2,806,688 (as of July 30, 2012). AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES Index to Form 10-Q Page Part I Financial Information Item 1. Financial Statements (unaudited) 1 Consolidated Balance Sheet 1-2 Consolidated Statement of Operations 3 Consolidated Statement ofComprehensive Income 4 Consolidated Statement of Cash Flows 7-8 Consolidated Statements of Changes in Shareholders’ Equity (capital deficiency) 9-10 Notes to the Consolidated Financial Statements 11-25 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26-40 Item 4. Controls and Procedures 41 Part II. Other Information Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 ITEM 1. FINANCIAL STATEMENTS AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET ASSETS AS OF June 30, December 31, (U.S. Dollars in thousands) (Unaudited) Current assets: Cash and cash equivalents $ $ Marketable securities 56 Accounts receivable (Net of allowance for doubtful amounts of $2,872 and $2,510) Deposits and notes receivable Inventories Other assets Total current assets Non-current assets: Investments Fixed assets, less accumulated depreciation of $55,573 and $49,556 Deposits and notes receivable Deferred taxes Other assets Goodwill Intangible assets Total Non-current assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET LIABILITIES ANDEQUITY (CAPITAL DEFICIENCY) AS OF June 30, December 31, (U.S. Dollars in thousands, except share amounts) (Unaudited) LIABILITIES Current liabilities: Notes and loans payable and current maturities of long term loans $ $ Accounts payable, accrued expenses and others Debentures Total current liabilities Long term liabilities: Notes and loans payable Notes to non-related limited partners Deferred taxes Other long-term liabilities Total long-term liabilities Total liabilities Redeemable noncontrolling interest EQUITY (CAPITAL DEFICIENCY) Ampal's shareholders' equity: Class A Stock $1 par value; June 30, 2012 and December 31, 2011, 100,000,000 shares authorized; issued 3,163,866 shares; outstanding 2,806,688 shares * Additional paid-in capital Accumulated deficiency (345,854 ) (127,637 ) Accumulated other comprehensive loss (12,676 ) (11,781 ) Treasury stock, at cost (June 30, 2012 and December 31, 2011, 357,181 shares)* (28,763 ) (28,763 ) Total Ampal shareholders’ equity (capital deficiency) (140,827 ) Noncontrolling interest (92,728 ) (28,676 ) Total equity (capital deficiency) (233,555 ) TOTAL LIABILITIES ANDEQUITY (NET OF CAPITAL DEFICIENCY) $ $ (*) Retroactively adjusted to reflect a reverse stock split (see Note 17) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS SIX MONTHS ENDED JUNE 30, (U.S. Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) REVENUES: Chemical income $ $ Real estate income Gain on sale of fixed assets 39 40 Realized and unrealized gains on marketable securities 21 Translation gain Equity in earnings of affiliates Interest income Leisure-time income Other income Total revenues EXPENSES: Chemical expense - cost of goods sold Real estate expenses Realized and unrealized losses on marketable securities 14 Loss from impairment of investments Interest expense Translation loss Marketing expenses General, administrative and other Total expenses Loss from continuing operations before income taxes (275,317 ) (53,321 ) Income tax expenses ) ) Net loss from continuing operations after tax benefits (282,240 ) (67,619 ) Discontinued operations: Gain disposal, net of tax Income from discontinued operations, net of tax Net income from discontinued operations Net loss (282,240 ) (33,553 ) Less: Net loss attributable to noncontrolling interests Net loss attributable to Ampal's shareholders (218,217 ) (22,097 ) Basic and diluted EPS: Loss from continuing operations attributable to Ampal's shareholders * (77.75 ) (20.01 ) Discontinued operations attributable to Ampal's shareholders * $ ) $ ) Shares used in EPS calculation (in thousands)* (*) Retroactively adjusted to reflect a reverse stock split (see Note 17) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE LOSS SIX MONTHS ENDED JUNE 30, (U.S. Dollars in thousands) (Unaudited) (Unaudited) Net loss $ ) $ ) Other comprehensive income (loss), net of tax: Unrealized (realized) gain on available for sale securities (8 ) Foreign currency translation adjustments (1,519 ) Share of other comprehensive income(loss) of affiliates ) Other comprehensive income (loss), net of tax (924 ) Comprehensive loss (283,164 ) (32,541 ) Less: comprehensive loss attributable to the noncontrolling interest (64,052 ) (11,386 ) Comprehensiveloss attributable to the company $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS THREE MONTHS ENDED JUNE 30, (U.S. Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) REVENUES: Chemical income $ $ Real estate income 74 62 Realized and unrealized gains on marketable securities 8 Gain on sale of fixed assets 48 61 Translation gain Equity in earnings (loss) of affiliates (2 ) Interest income Leisure-time income Other income Total revenues EXPENSES: Chemical expense - cost of goods sold Real estate expenses Realized and unrealized losses on marketable securities 45 Loss from impairment of investments Interest expense Translation loss Marketing expenses General, administrative and other Total expenses Income (loss) from continuing operations before income taxes (34,427 ) Income tax expenses (588 ) (14,169 ) Net income (loss) from continuing operations after tax benefits (48,596 ) Discontinued operations: Gain disposal, net of tax Income from discontinued operations, net of tax Net income from discontinued operations Net income (loss) (48,596 ) Less: Net income (loss) attributable to noncontrolling interests (5,347 ) Net loss attributable to Ampal's shareholders (3,246 ) (39,343 ) Basic and diluted EPS: Loss from continuing operations attributable to Ampal's shareholders * (1.16 ) (14.02 ) Discontinued operations attributable to Ampal's shareholders * $ ) $ ) Shares used in EPS calculation (in thousands) * (*) Retroactively adjusted to reflect a reverse stock split (see Note 17) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE LOSS THREE MONTHS ENDED JUNE 30, (U.S. Dollars in thousands) (Unaudited) (Unaudited) Net income (loss) $ $ ) Other comprehensive income (loss), net of tax: Foreign currency translation adjustments (6,276 ) Share of other comprehensive income (loss) of affiliates 616 ) Other comprehensive income (loss), net of tax (5,660 ) Comprehensive loss (3,559 ) (46,239 ) Less: comprehensive income (loss) attributable to the noncontrolling interest (9,199 ) Comprehensiveloss attributable to the company $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS SIX MONTHS ENDED JUNE 30, (U.S. Dollars in thousands) (Unaudited) (Unaudited) Cash flows from operating activities: Net loss for the period $ ) $ ) Net income from discontinued operations (34,066 ) Loss from continuing operations (282,240 ) (67,619 ) Adjustments to reconcile net loss for the period to net cash provided by (used in) operating activities: Equity in earnings of affiliates (326 ) (179 ) Realized and unrealized loss (gain) on investments, net 14 (21 ) Depreciation and amortization expense Loss from sale of fixed assets (39 ) (40 ) Impairment of investment Non cash stock based compensation Translation loss (gain) (5,585 ) Increase in other assets Decrease (increase) in inventories (3,105 ) Increase in accounts receivable (2,543 ) (3,359 ) Increase(decrease) in accounts payable, accrued expenses and other (7,795 ) Gain from repurchase of debentures (889 ) Proceeds from sale of trading securities (339 ) Net cash used in operating activities (10,815 ) (43,642 ) Cash flows from investing activities: Deposits, notes and loans receivable collected (received) (374 ) Purchase and improvements of fixed assets (3,933 ) (4,595 ) Proceeds from sale of available-for-sale shares Decrease (increase) in severance fund (421 ) Proceeds from sale of fixed assets Net cash provided from (used in) investing activities (3,213 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 7 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS SIXMONTHS ENDED JUNE 30, (U.S. Dollars in thousands) (Unaudited) (Unaudited) Cash flows from financing activities: Proceeds from notes issued and loans received $ $ Notes and loans payable repaid (11,110 ) (64,997 ) Debentures repaid (4,962 ) Net cash used in financing activities (9,215 ) (59,757 ) Effect of exchange rate changes on cash and cash equivalents (377 ) Cash flows from discontinued operations: Cash used in operating activities of discontinued operations (18,124 ) Cash provided by investing activities of discontinued operations Cash used in financing activities of discontinued operations (3,973 ) Effect of exchange rate changes on cash and cash equivalents of discontinued operations (901 ) Net cash provided by discontinued operations Net increase (decrease)in cash and cash equivalents (23,620 ) Cash and cash equivalents at beginning of period (in 2011 including $8,851 from discontinued operations) Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 8 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (CAPITAL DEFICIENCY) (U.S. Dollars in thousands) Unaudited Equity attributable to Ampal-American Israel Corporation shareholders Class A Stock ** Number of shares* Amount Additional paid-in capital ** Accumulated deficit Accumulated other comprehensive loss Treasury stock Non-controlling interests Total equity (deficit) BALANCE AT JANUARY 1, 2012 (127,637 ) (11,781 ) (28,763 ) ) CHANGES DURING THE SIX MONTHS ENDED JUNE 30, 2012: Comprehensive loss: Net loss for the period (218,217 ) ) (282,240 ) Unrealized gain from marketable securities (8 ) (8 ) Foreign currency translation adjustments (887 ) ) (916 ) Total comprehensive loss (283,164 ) Share based compensation expense BALANCE AT JUNE 30, 2012 (345,854 ) (12,676 ) (28,763 ) ) (233,555 ) * In thousands (**) Retroactively adjusted to reflect a reverse stock split (see Note 17) The accompanying notes are an integral part of these condensed consolidated financial statements. 9 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (CAPITAL DEFICIENCY) (U.S. Dollars in thousands) Unaudited Equity attributable to Ampal-American Israel Corporation shareholders Class A Stock ** Number of shares* Amount Additional paid-in capital ** Accumulated deficit Accumulated other comprehensive income (loss) Treasury stock Non-controlling interests Total equity BALANCE AT JANUARY 1, 2011 (32,316 ) (28,763 ) ) CHANGES DURING THE SIX MONTHS ENDED JUNE 30, 2011: Comprehensive income (loss): Netloss for the period (22,097 ) ) (33,553 ) Foreign currency translation adjustments 70 Total comprehensive loss (32,541 ) Share based compensation expense BALANCE AT JUNE 30, 2011 (54,413 ) (28,763 ) ) * In thousands (**) Retroactively adjusted to reflect a reverse stock split (see Note 17) The accompanying notes are an integral part of these condensed consolidated financial statements. 10 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. As used in these financial statements, the term the “Company” refers to Ampal-American Israel Corporation (“Ampal”) and its consolidated subsidiaries. 2. The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America, for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the interim period are not necessarily indicative of the results that may be expected for the full year. You should read these interim condensed consolidated financial statements in conjunction with the audited consolidated financial statements in the Annual Report on Form 10-K for the year ended December 31, 2011, filed with the Securities and Exchange Commission. Reference should be made to the Company’s consolidated financial statements for the year ended December 31, 2011 for a description of the critical accounting policies. Also, reference should be made to the notes to the Company’s December 31, 2011 consolidated financial statements for additional information regarding the Company’s consolidated financial condition, results of operations and cash flows. 3. East Mediterranean Gas Company As of June 30, 2012, the Company’s financial statements reflect a 16.8% interest in shares of East Mediterranean Gas Co. S.A.E., an Egyptian joint stock company ("EMG"), with 8.2% held directly and 8.6% held through Merhav Ampal Energy Holdings, LP, an Israeli limited partnership (of which Ampal owns 50% and which is being consolidated due to effective control granted through the partnership's agreement). Since February 2011 and during 2012, there was a series of explosions along the Egyptian gas pipeline owned and operated by GASCO (the Egyptian gas transport company) due to alleged terror attacks. Neither EMG's site nor EMG's pipeline were damaged in the attacks. After the alleged terror attacks, the supply of gas to EMG, and therefore to EMG’s Israeli clients, was interrupted several times, and gas was not supplied for 89 days from January 1, 2012 to April 22, 2012. On April 22, 2012, the Company announced that it had been advised by EMG that Egyptian General Petroleum Corporation (“EGPC”) and the Egyptian Natural Gas Holding Company (“EGAS”) notified EMG that they were terminating the Gas Supply and Purchase Agreement (the “Source GSPA”) between the parties. EMG considers the termination attempt unlawful and in bad faith, and consequently demanded its withdrawal. EGPC and EGAS declined to withdraw their termination notice. EMG informed EGPC and EGAS that their attempt to terminate was wrongful and, both in isolation and in combination with their other conduct, constituted repudiation of the Source GSPA, permitting EMG to exercise its right to terminate the Source GSPA at common law. On May 3, 2012, the Company announced that it had filed a request for arbitration against the Arab Republic of Egypt, in connection with the Company’s investment in EMG for the breach of the bilateral investment treaty (“BIT”) between Egypt and the United States. Other EMG investors, including Ampal affiliates and co-investors in EMG, also requested arbitration under Egypt’s BITs with the United, States, Poland and Germany. In the treaty arbitrations, the EMG investors claim that Egypt breached its international obligations under the applicable investment treaties by failing to provide fair and equitable treatment and full protection and security to their investments, impairing their investments through unreasonable and discriminatory measures, failing to observe the Egyptian State’s obligations toward their investments, and expropriating their investments. Through the arbitrations, the investors seek, among other relief, significant monetary compensation for damages caused by Egypt’s treaty violations. In accordance with the BIT between Egypt and the United States, Ampal’s request for arbitration was submitted to the World Bank’s International Centre for Settlement of Investment Disputes (“ICSID”). Several others US entities and a German citizen who invested in EMG have also filed requests for arbitration pursuant to the ICSID convention. Mr. Yosef A. Maiman – a Polish national – and three Ampal-affiliated entities that he controls submitted a request for arbitration under Egypt’s BIT with Poland pursuant to the Arbitration Rules of the United Nations Commission on International Trade Law. 11 Ampal has also been advised by EMG of the following legal proceedings involving EMG: EMG filed a Request for Arbitration against EGPC and EGAS (collectively, “EGPC/EGAS”) on October 6, 2011 at the International Court of Arbitration of the International Chamber of Commerce (“ICC”). EGPC is an Egyptian State authority and EGAS is an Egyptian state-owned entity. They are responsible for the development and transportation of Egypt’s hydrocarbon resources. EMG and EGPC/EGAS entered into the Source GSPA on June 13, 2005. Through its Request for Arbitration, EMG has sought, in part, to enforce its rights to quantities of natural gas provided for in the Source GSPA and a Tripartite Agreement entered into by EMG, IEC and EGPC/EGAS (which EMG and EGPC/EGAS signed on June 13 2005 and which IEC signed on August 28, 2005) (the "Tripartite Agreement") and to secure compensation for EGPC/EGAS’s failure to supply contractual quantities. Although the delivery shortfalls date back to EGPC/EGAS’s earliest deliveries under the Source GSPA, EGPC/EGAS subjected EMG to increasingly severe shortages (and at times to total stoppages) since February 2011. EGPC/EGAS have attempted to avoid liability for the shortages and stoppages by claiming that they are excused from their contractual obligations under the force majeure provisions of the Source GSPA. EMG has asked that a tribunal affirm EGPC/EGAS’s inability to invoke force majeure, and therefore to affirm EGPC/EGAS’s liability to EMG. EMG has named the Israel Electric Corporation, Ltd. (“IEC”) as an additional respondent. IEC is an Israeli state-owned electricity producer that entered into a Gas Sale and Purchase Agreement with EMG on August 8, 2005 (the "On-Sale Agreement"). Under the On-Sale Agreement, EMG promised to supply, and IEC promised to purchase, quantities of natural gas sold to EMG under the Source GSPA; those quantities were in turn guaranteed by EGPC/EGAS through the Tripartite Agreement. Therefore, EGPC/EGAS guaranteed that it would provide contractual quantities of gas to EMG (for sale to IEC) under both the Source GSPA and the Tripartite Agreement. Because the contractual guarantees under these two agreements are coextensive, EMG filed for declaratory relief stating that EGPC/EGAS, and not EMG, are liable to IEC for supply deficiencies. An initial procedural conference for the above arbitration was held on April 24, 2012, and the next meeting took place on May 31, 2012. The parties are currently exchanging pleadings regarding the ICC tribunal’s jurisdiction over the dispute. The total amount of the claim has not yet been quantified and the Company cannot currently estimate the range of potential compensation. On September 21, 2011, EMG filed a Request for Arbitration against IEC as a sole respondent. In that arbitration, EMG seeks declaratory relief that IEC is not entitled to claim shortfall penalties from EMG as a result of EGPC/EGAS’s breaches of the Source GSPA and the Tripartite Agreement. EMG also seeks a declaration that it may seek out additional customers, and renew contracts with existing customers, without breaching the On-Sale Agreement. The total amount of the claim has not yet been quantified and the Company cannot currently estimate the range of possible compensation. On May 5, 2012, EGPC/EGAS filed a Notice of Arbitration against EMG at the Cairo Regional Centre for International Commercial Arbitration for alleged breaches by EMG of its obligations under the Source GSPA. EGAS/EGPC seek, among other things, declaratory relief, monetary damages of not less than approximately $182 million and injunctive relief ordering EMG to desist from pursuing the abovementioned arbitration filed by EMG against EGPC/EGAS at the ICC. The Company evaluates the carrying value amount of its interest in EMGannually in connection withthe preparation of its financial statements.In light ofthe developments in Egypt during 2011, the Company obtained updated quarterly interim valuations from an independent third-party valuation firm.These periodic independent valuations obtainedby theCompany to assist in its preparation of financial statements customarily indicatea range of values depending on underlying assumptions. The valuations were based on the discounted cash flow (DCF) method. Due to the uncertainties, the valuation firm used a range of possible scenarios, including different assumptions regarding the profitability and discount rates of EMG. At December 31, 2011, the valuation range determined by the independent valuation firm was between $1,584 million and $1,856 million and the amount on which the carrying amount of Ampal's investment in EMG after impairment was based on a value of $1,550 million. Due to the purported termination of the Source GSPA and the uncertainties in Egypt, management decided to write-off the entire amount of the investment in EMG. The Company recorded in the quarter ended March 31, 2012 charges of $260.4 million in connection with its investment in EMG. The Company did not record future compensation from the arbitrations as an asset. 4. Debentures Restructuring On December 19, 2011, the Company announced that due to the current political and security situation in Egypt, including the repeated interruptions of the gas supply to EMG, the Company requested that the Trustees of its Series A, Series B and Series C Debentures, which are listed on the Tel Aviv Stock Exchange (the "Debentures"), convene ameeting of the holders of the Debentures (the “Holders”) on January 1, 2012 to appoint a Holders’ committee to discuss a proposal to postpone of the principal payments due on the Debentures for 24 months. On January 1, 2012, the Company held a meeting with the Holders, where the Company proposed to restructure (the “Proposal”) the Debentures to postpone all principal payments due thereunder for the next two years, while continuing to make the interest payments as scheduled. Under the Proposal, the principal amount of the Debentures would not be reduced, and after the two-year period the principal payment schedule for the Debentures would return to the original terms.The Company request that the Holders appoint a delegation (a committee of representatives) of Holders to discuss the Proposal. 12 On January 18, 2012, the Company announced that two separate Holders’ committees had been formed: one to represent the Series A and Series C Debenture holders and the other to represent the Series B Debenture holders (the “B Holders”). On January 22, 2012, the Company announced that its Board of Directors decided to postpone making the principal payments currently coming due on the Debentures, but to continue making interest payments as scheduled. In accordance with the decision, on January 31, 2012, the Company made an interest payment on the Series B Debentures (the “Series B Debentures”) to the B Holders on the scheduled payment date, and the Company did not request the return of the Company's funds held on deposit by the trustee for the B Holders. On February 20, 2012, a meeting of the B Holders was held at the request of the B Holders' trustee and on March 6, 2012, the B Holders voted (the "Series B Resolution") to accelerate and set to immediate repayment the entire outstanding amounts under the Series B Debentures. The Series B Resolution provided that the acceleration would be effective two weeks after March 6, 2012, unless an additional two-week extension was granted by the committee formed by the B Holders (the "Series B Committee") to represent the B Holders. Such extension was granted on March 20, 2012. Additional postponements of the effective date of the acceleration of the Series B Debentures are possible subject to the approval of the majority of the B Holders. As of March 12, 2012, due to the acceleration, the total amount outstanding (including interest) under the Series B Debentures (excluding the Series B Debentures held by the Company) is NIS 527,024,735 (approximately $138.4 million). Accordingly, as of June 30, 2012 all the Series of the Debentures in the amount of $231.4 million have been classified as short-term obligations. Additionally, the B Holders voted to authorize the commencement of legal actions and other measures, at the discretion of Clal Finance Trusts 2007 Ltd., the trustee for the B Holders, and/or at the recommendation of the Series B Committee, to collect the principal payment which was due on January 31, 2012 and which the Company did not make. The B Holders also voted to empower the Series B Committee to continue negotiations with the Company to settle payments to the B Holders and/or to restructure the Series B Debentures, to protect the rights of the B Holders and to receive all required information from the Company regarding its financial status and its ability to meet its obligations. On March 5, 2012, the Company announced that its Board of Directors decided that the Company intended to make an interest payment which was due to be paid to the Series C Debenture holders on March 7, 2012 (the "Series C Interest Payment"), if the Series B Resolution was not approved. The Board further decided that if the Series B Resolution was approved (as it was approved on March 6, 2012, as described above), the Series C Interest Payment would be postponed until it was clear to the Company whether the Series B Resolution to accelerate the Company’s entire debt owed to the B Holders and set it to immediate payment would be enforced. On March 26, 2012, the Company announced that the Series C Interest Payment will be paid on March 29, 2012 by transferring funds that are deposited with the trustee for the Series C debenture holders, in favor of the Series C debenture holders, and in accordance with the resolution of the Series C debenture holders of March 22, 2012. On April 4, 2012, the Company announced that the Company has reached an agreement in principle on a proposed outline for arrangement (the "Term Sheet") with the Series B Committee. The Term Sheet sets out the proposed guiding principles for a detailed agreement to modify the terms of all of the Debentures.According to the Term Sheet, Ampal will postpone all of the principal payments due to the Debenture holders by two years, and will continue to make interest payments due to all of its Debentures, in accordance with the original amortization schedule. The Term Sheet provides that the postponement on the principal payments was provided in consideration for, among other things, (i) Ampal (A) issuing warrants for equity to the Debenture holders, (B) providing additional security and liens to the Debenture holders, (C) reducing its operating expenses and management fees paid (including Mr. Maiman, the Chairman, CEO and President, not being paid a salary during the postponement period) and (D) being subject to additional financial covenants, including restrictions on investments, and (ii) the controlling shareholder group (A) agreeing to make additional capital contributions to Ampal, (B) providing a security interest in the Sugarcane Ethanol Project and (C) providing the Debenture holders with the right to cause Ampal to call the loan it made in connection with the Sugarcane Ethanol project. A meeting of the Series A and Series C Debenture holders was held on May 2, 2012, at the request of the Series A and Series C Debenture holders' trustees. On the agenda was a resolution to accelerate and set to immediate repayment the entire outstanding amounts under the Series A and Series C Debentures. Following the meeting, and for the sake of continuing the negotiations of restructuring the debt, the Company informed the Series A and Series C Debenture holders' trustees of its intent to pay to the Series A Debenture holders the interest payment due on June 3, 2012 and to deposit with the Series C Debenture trustee the amount of interest paid to the Series C Debenture holders out of the funds held in deposit with the trustee on March 29, 2012. The Company’s intention is subject to the rejection of the immediate repayment resolution by the Series A and Series C Debenture holders. Following the Company's notice, on May 15, 2012, the Series A and Series C Debenture holders voted for the cancellation of the immediate repayment decisions. 13 On July 17, 2012, the Company announced that it published a new proposed outline for arrangement (the "New Term Sheet") to be voted on by the Debenture holders by ballot in the upcoming days. The New Term Sheet sets out the proposed guiding principles for a detailed agreement to modify the terms of all of the outstanding Debentures.The New Term Sheet reflects the ongoing negotiations with the committees formed by the Holders. If the New Term Sheet is adopted, various court approvals, registration statements and a detailed Debenture holders’ consent will be required. According to the New Term Sheet, the Company will postpone all of the principal payments due to all of its Debentures by two years (the "Postponement Period"), starting in December 2011. The New Term Sheet includes various undertakings to be taken by both the Company and by its controlling shareholder group upon final agreement, including, among others: 1. During the Postponement Period, the Company will continue to make semi-annual interest payments due to all of its Debentures, the first one on the later of October 1, 2012 or 10 business days after the final restructuring agreement is approved, and the rest once every six months thereafter. On the date of the first semi-annual interest payment, the Company will pay each Debenture series the entire interest accumulated up to that date; 2. Once the final restructuring agreement is approved and subject to the Company's available cash, the Company will pay the Debenture holders a sum of $5 million on account of the first principal payment after the Postponement Period. In any event the Company will pay at least $2.5 million not later than December 31, 2012 and the balance not later than June 30, 2013. Out of this amount, $1.25 million will be paid to Series B Debenture holders and the balance will be paid pro rata between all the Debenture holders; 3. For the Postponement Period, all the Debenture holders will be eligible to receive additional annual interest at the rate of 1.25% to be paid during the future principal payments. All of the Debenture holders will be eligible to receive further additional annual interest at the rate of 0.75% for the period after the Postponement Period and through the maturity of the entire debt due under the Debentures; 4. The Company will deposit with each Debenture Series holders' trustee additional cash equal to the payment of semi-annual interest payments to the Debenture holders; 5. Issuance to the Debenture holders of more than 23% of the Company's Class A Stock, resulting in the Debenture holders holding 23% of the Company's Class A Stock on a fully diluted basis after all Class A Stock has been issued according to the final restructuring agreement, while Mr. Maiman, the Chairman, President and CEO of the Company and a member of the Company's controlling shareholder group, will continue to hold at that time no less than 51% (on a fully diluted basis) of the Company's Class A Stock; 6. The Company will grant the Debenture holders a single first rank lien, for an unlimited sum, on the Company's holdings in a limited partnership which holds an interest in EMG. In addition, the Company will undertake that the remuneration from realization of its holding in EMG will be distributed prorata between the Company and the other limited partners and the aforesaid limited partnership; 7. The Company’s controlling shareholder group will grant the Debenture holders a single first rank lien up to a value of $20 million on 24% of the Company's controlling shareholder group’s interests in the Ethanol project in Colombia, held by the controlling shareholder group (the "Ethanol Project"); 8. The Company will grant the Debenture holders a single first rank lien, for an unlimited sum, on the Company's right to receive payments due on a loan the Company provided to a member of the controlling shareholder group related to the Ethanol Project including the interest accrued up to the date of the realization of such lien, and a similar lien on 25% of the equity of a company which holds the Ethanol Project, should the Company exercise said loan to equity; 9. The Company will grant the Debenture holders a single first rank lien, for an unlimited sum, on the Company's right to receive payments resulting from its ongoing arbitrations against the Government of Egypt related to its holdings in EMG; The Company will grant the Debenture holders a single first rank lien, for an unlimited sum, on the Company's 37% interest in Bay-Heart Ltd.; Mr. Maiman will grant the Debenture holders a single first rank lien, for an unlimited sum, on his 24% interest in Eltek Ltd. (Nasdaq: ELTK) ("Eltek"); 14 The Company will grant the Debenture holders a single first rank lien on the Company's holdings in its fully owned Israeli subsidiary, Ampal Energy Ltd. The Company will request that Israel Discount Bank approve this lien before approving the final restructuring agreement. The lien will include terms and/or a quick resolution mechanism which would allow for a grace period before the realization of the lien if it appears that the Company is about to complete its obligations in accordance with the New Term Sheet and it can be assumed that during such grace period, the Company would complete its obligations to the Debenture holders; The Company will be subject to several financial covenants and enhanced disclosure undertakings; The Company will not pay dividends or other payments to its shareholders until 50% of the outstanding principal payments due to the Debentures have been repaid to the Debenture holders; During the Postponement Period, the Company will not make any out-of-the-ordinary-course-of business transactions with its controlling shareholder group, without the prior consent of the Debenture holders; The Company will not pay Mr. Maiman any salary during the Postponement Period, and for an additional period of two years, his cash salary will be limited to 50% of his current salary, while the remainder will be paid in the Company's Class A Stock; The Debenture holders will receive a put option from a member of the Company's controlling shareholder group, exercisable between March 1, 2013 and September 1, 2013, on the loan made by the Company to the controlling shareholder group with regard to the Ethanol Project, permitting the Debenture holders to cause the Company to call the loan or to sell the shares the Company will own in the Ethanol Project to the controlling shareholder group for $22.5 million (plus interest). The payment of the loan will be made in two installments: the first 25% of the payment will be made by July 1, 2013 and the remaining 75% by March 1, 2014. If the option is exercised after April 1, 2013, the first aforesaid payment will be made 3 months after the option exercise. The put option will be cancelled in the event the Company sells its holdings in the Ethanol Project for an amount not less than $22.5 million (plus interest); After the approval of the final agreement, Mr. Maiman will transfer to the Company his 24% holdings in Eltek and he will receive the Company's Class A stock with a value of $3 million. The Company will sell the holdings in Eltek and if the consideration is less than $3 million, Mr. Maiman will pay the difference not later than March 1, 2013. No later than September 1, 2013, Mr. Maiman will pay the Company the difference between the said amount and $6 million, for which he will receive additional shares of the Company’s Class A Stock; The controlling shareholder group of the Company will not transfer the controlling stake in the Company during the Postponement Period and will waive any rights for a "golden parachute" in case of change of control during the Postponement Period and until the first principal payment is made to all series of Debentures; All of Mr. Maiman's undertakings detailed above will be mortgaged in favor of the Debenture holders and will remain valid in the event of the Company's insolvency, receivership, liquidation and stay-off proceedings; The Debenture holders will have the right to set all of their the Company debt to immediate prepayment one year from the finalization and approval of the restructuring, should the Company not meet at least one of the three following milestones: Gadot's value is higher by $20 million than The Company's secured debt to Discount Bank; EMG's business has returned to normal course or EMG provides any other financial benefits to the Company; or, a third party has invested in the Ethanol Project in an investment reflecting a project value higher than the project's current value on the Company's books (which is approximately $90 million for the 100% of the project); The Debenture holders will have the right to appoint an observer to The Company's Board of Directors’ meetings. Said observer will be entitled to authorize Global Wind Energy's annual budget, to receive certain information from the Company regarding its expenses, etc. He will also be entitled to receive payments in accordance with the payments made to the members of the Board, and will be an additional beneficiary to the Company's Directors & Officers insurance policy; During the Postponement Period, the Company’s general and administrative expenses, including management fee payments to one of the members of the controlling group and payments to the Company's CFO will be reduced substantially. Should one of the three milestones detailed in Section 21 above occur, a sum of $250,000 out of thereduced sum as aforesaid will be paid to that member and to the CFO; 15 Subject to any required approvals, all payments to the Company's unsecured financial debtors will be postponed in the same manner as the debt to the Debenture holders, which will be entitled to similar pro rata rights as provided to the Debenture holders; The Company will not enter to new investments during the Postponement Period without the prior consent of the Debenture holders; The Company will have the right to release some of the liens according to a mechanism to be agreed upon in the final settlement agreement and to repay the debt to the Debenture holders early at the pari value and will be released at that time from all of its undertakings; Not later than 90 days after the approval of the New Term Sheet, the parties will finalize the drafting of the detailed restructuring agreement and will present it for the votes of the Debenture holders; and The detailed restructuring agreement will include certain exemptions from possible litigation against the Company's controlling shareholders group, its directors and its officers.Such exemptions are all subject to the Company's and Mr. Maiman's upholding their undertakings and depositing with the trustees of the Debentures an amount of $9 million by January 1, 2014 from sources which do not currently appear in the Company's forecasted cash flow, all as will be detailed in the final restructuring agreement. Notwithstanding the aforesaid, the exemption related to the Ethanol Project will be subject only to the actual payments made by the member of the Company's controlling shareholders group according to Section 17 above. On July 30, 2012, the Company amended this section of the New Term Sheet, and currently, such exemptions are subject to the Company's and Mr. Maiman's upholding their undertakings, and will be valid only as long as the Company does not undergo receivership and/or bankruptcy proceedings, except for the exemption regarding possible litigation due to the put option described in Section 17 above, which will be valid and in force as long as such put option is upheld by Mr. Maiman. On July 30, 2012, the Company announced that should the Series B Debenture holders vote not to accept the New Term Sheet, the previous decision of the Series B Debenture holders to accelerate the Company’s entire debt under the Series B Debentures and set it to immediate repayment will become effective immediately. Therefore, due to the timing of the pending vote that as noted will occur after July 31, 2012, the Company’s Board of Directors has decided that the Upcoming Interest Payments will be made immediately after it is clear that the Debenture holders have approved moving forward with continuing negotiations with the Company by voting to accept the New Term Sheet. Presently, the Company does not have sufficient cash and other resources to service its debt and finance its ongoing operations. This fact raises substantial doubts as to the Company's ability to continue as a going concern if the Company does not reach agreement with the debenture holders, obtain additional financing or otherwise raise capital through the sale of assets or otherwise. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern and do not include any adjustments that might result from the outcome of this uncertainty. Management is in the process of negotiations with the Holders’ committees to restructure the debt to its Series A, Series B and Series C Debenture Holders, but there is no assurance that the negotiations will succeed, and there is no assurance that the Company will reach detailed agreements with the Debenture holders and obtain all the required consents and approvals. 5. Recently Adopted and Recently Issued Accounting Pronouncements Accounting Standards Update (“ASU”) 2011-12 – update to ASU 2011-05 In December 2011, the Financial Accounting Standards Board (“FASB”)issued ASU No. 2011-12 ("ASU 2011-12") which amended the comprehensive income presentation guidance. The adjustments in ASU 2011-12 supersede changes to those paragraphs in Update No. 2011-05 ("ASU 2011-05") that pertain to how, when and where reclassification adjustments are presented. Entities should continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before ASU 2011-05. The amendments are effective for public entities for annual and interim reporting periods beginning after December 15, 2011. The Company adopted this amendment on January 1, 2012. ASU 2011-11 In December 2011, the FASB issued ASU No. 2011-11 ("ASU 2011-11") which amended the disclosure information requirements regarding offsetting (netting) assets and liabilities. The amendment enhances disclosures regarding financial instruments and derivative instruments that are either (1) offset in accordance with GAAP or (2) subject to an enforceable master netting arrangement. This information will enable users of an entity’s financial statements to evaluate the effect or potential effect of netting arrangements on an entity’s financial position, including the effect or potential effect of rights of setoff associated with certain financial instruments and derivative instruments. The amendments in ASU 2011-11 are effective for annual and interim reporting periods beginning after January 1, 2013. According to ASU 2011-11 the entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented. The Company does not expect ASU 2011-11, which relates to disclosure matters only, to have an impact on the Company’s consolidated financial position, results of operations or cash flows. 16 ASU 2011-08 In September 2011, the FASB issued ASU No. 2011-08 ("ASU 2011-08") which amended the guidance for goodwill impairment testing. The amendment provides entities testing goodwill for impairment the option of performing a qualitative assessment before calculating the fair value of the reporting unit. If, on the basis of qualitative factors, it is not more likely than not that the fair value of the reporting unit is less than the carrying amount, further testing of goodwill for impairment would not be required. The amendment also removes the carry forward option of the reporting unit fair value from one year to the next. The amendment is effective for annual and interim goodwill impairment tests performed in fiscal years beginning after December 15, 2011. Early adoption is permitted. ASU 2011-05 In June 2011, the FASB issued ASU No. 2011-05 ("ASU 2011-05") which amended the comprehensive income presentation guidance. The amendment requires entities to report components of comprehensive income in either a continuous statement of comprehensive income or two separate but consecutive statements. The guidance is effective for interim and annual periods beginning after December 15, 2011. ASU 2011-04 In May 2011, the FASB issued ASU No. 2011-04 ("ASU 2011-04") for Fair Value Measurements and Disclosures (Topic 820). The amendment clarifies the existing guidance and adds new disclosure requirements. The guidance is effective for interim and annual periods beginning after December 15, 2011. The guidance did not have a material impact on the financial statements. 6. Gadot Chemical Tankers and Terminals Ltd. (“Gadot”) Gadot, a wholly owned subsidiary of Ampal (99.99% on a fully diluted basis), was founded in 1958 as a privately held Israeli company with operations in distribution and marketing of liquid chemicals for raw materials used for industrial purposes. Since then, Gadot has expanded into a group of companies, which currently forms Israel’s leading chemical distribution organization. Through its subsidiaries, Gadot ships, stores, and distributes liquid chemicals, oils, and a large variety of materials to countries across the globe, with an emphasis on Israel and Western Europe. In our description of Gadot’s business operations, the term “Gadot” refers to Gadot and its consolidated subsidiaries. Gadot’s business is influenced by certain economic factors, which include (i) global changes in demand for chemicals used as raw materials for industrial purposes, (ii) price fluctuations of chemicals and raw materials, (iii) price fluctuations of shipping costs, ship leases and ship fuel, (iv) general global financial stability, and (v) currency fluctuations between the New Israeli Shekel("NIS") and other currencies, primarily the U.S. dollar. Gadot’s operations are divided into three main service sectors: · Importing, marketing and sale of chemicals and other raw materials in Israel and Europe; · Shipping, primarily between the European ports of the Atlantic Ocean and the Mediterranean sea port and Agency Services for Shipping Companies and Docked Ships; and · Logistical services in Israel and Europe. These service sectors are synergistic and complimentary, so that Gadot provides its customers with a full range of services, from acquiring chemicals based on a customer’s needs, logistical handling including shipping and transport, offloading, storage and delivery. Members of the Gadot group of companies also provide services for other members of the group, strengthening the group as a whole. Ampal funded the Gadot acquisition with a combination of available cash and the proceeds of the credit facility, dated November 29, 2007 (the "Credit Facilities"), between Merhav-Ampal Group Ltd. (formerly Merhav-Ampal Energy Ltd.), an Israeli corporation and wholly owned subsidiary of Ampal ("MAG"), and Israel Discount Bank Ltd. ("IDB"), for approximately $87.4 million (as of June 30, 2012, the outstanding debt under the Credit Facilities amounts to $75.5 million). The Company has certain financial and other covenants in the Credit Facilities.The Company determined that in connection with the preparation of its March 31, 2012 financial statements it would not meet certain required covenants and due to the Company's other debts (mainly, to its debenture holders), in accordance with the terms of the Credit Facility, IDB may decide to accelerate the Credit Facility and set it to immediate prepayment. As of June 30, 2012, the Company continues to be in breach of such covenants. The outstanding balance is classified as a current liability. The bank has not requested early repayment of the loans. 7. Sugarcane Ethanol Production Project On December 31, 2009, Ampal signed an option exercise agreement (the “Exercise Agreement”) with Merhav (M.N.F.) Ltd. (“Merhav”) pursuant to which it exercised, subject to certain conditions, an option (the “Option”) to convert Ampal’s existing loan to Merhav (consisting of $20 million of principal plus accrued interest) (the “Loan”) into a 25% equity interest in the sugarcane ethanol production project in Colombia (the “Project”) being developed by Merhav. The Loan is evidenced by an Amended and Restated Promissory Note, dated December 25, 2008 (the “Note”), issued by Merhav in favor of Ampal, and is secured by Merhav’s pledge of its shares of Class A Stock of Ampal, pursuant to that certain Pledge Agreement, dated December 24, 2007, between Merhav and Ampal (the “Pledge Agreement”). Merhav’s obligations under the Note are guaranteed by Mr. Yosef A. Maiman pursuant to a personal guaranty, dated as of December 25, 2008 (the “Guaranty”). The Option is evidenced by an Option Agreement, dated December 25, 2007, between Merhav and Ampal, as amended on December 25, 2008 (the “Option Agreement”). The Loan, Option and related transactions are summarized in the Company's previously filed annual and periodic reports. On December 31, 2010, all the rights and obligations of Ampal in the Project were assigned to MAG. 17 Pursuant to the Exercise Agreement, the conversion of the Loan into a 25% equity interest in the Project will take the form of the issuance to MAG of 25% of all of the issued and outstanding equity interests in Merhav Renewable Energies Limited, a Cyprus corporation and subsidiary of Merhav (“Merhav Energies”). The purchase price for the 25% equity stake in Merhav Energies, to be paid at closing, is the outstanding balance of the Note on December 31, 2009, or approximately $22.3 million. The closing of the purchase of the 25% equity stake and the conversion of the Loan is subject to, among other things, (i) the initial disbursement of (or other evidence of) long-term debt financing for the Project obtained from Banco do Brasil or any other unaffiliated third party lender (the date such financing is obtained, the “Qualified Financing Date”), (ii) the payment in full of all outstanding amounts due and payable under the Note, and (iii) the delivery at closing of the Shareholders’ Agreement (as defined below) by Merhav and MAG, setting forth certain agreements relating to the governance of Merhav Energies. At closing, the Note and the Guaranty shall be cancelled and the pledge of Merhav’s shares of Class A Stock under the Pledge Agreement shall be released. The closing was to occur on the Qualified Financing Date or as soon as practicable thereafter, but no later than December 31, 2010 (the "Termination Date"). Since the Qualified Financing Date did not occur prior to December 31, 2010, on December 31, 2010, the parties amended the Exercise Agreement such that the Termination Date and the maturity date of the Note was extended to December 31, 2011. Additionally, on December 31, 2010, all the rights and obligations of Ampal in the Project were assigned to MAG. Since the Qualified Financing Date was not likely occur prior to December 31, 2011, on November 12, 2011, the Special Committee of the Board of Directors of Ampal approved the amendment of the Exercise Agreement such that the Termination Date and the maturity date of the Note would be extended to December 31, 2012 and on December 8, 2011, the parties signed such amendment. The Exercise Agreement contains other customary closing conditions, as well as customary representations and warranties. Additionally, Merhav and Ampal have agreed that, under certain circumstances, each will arrange for loans to Merhav Energies from time to time through third parties, directly or indirectly, for up to $15 million. As stated above, as a condition to closing MAG’s purchase of a 25% equity stake in Merhav Energies, Merhav, MAG and Merhav Energies will enter into a Shareholders’ Agreement (the “Shareholders’ Agreement”) to provide for, among other things, (i) restrictions on the transfer of shares of Merhav Energies, (ii) a right of first refusal on transfers of shares of Merhav Energies, (iii) tag-along and drag-along rights on the transfer of shares of Merhav Energies, (iv) preemptive rights on the issuance of new shares of capital stock (or other equity interest) by Merhav Energies, subject to the anti-dilution rights of MAG, and (v) the right of MAG to designate 25% of the directors of Merhav Energies. In addition to preemptive rights under the Shareholders’ Agreement, MAG has been granted anti-dilution protection, which may result in the issuance of additional shares of Merhav Energies to MAG, in the event that, prior to end of the 180-day period following the commencement of the Project’s operations, Merhav sells, or Merhav Energies issues, shares of Merhav Energies at a per share price that is less than the per share price paid by MAG under the Exercise Agreement. Merhav is a multinational corporation with interests in a range of sectors, including energy, infrastructure projects and agriculture. Merhav is a significant shareholder of Ampal and is wholly owned by Mr. Yosef A. Maiman, the President, CEO and a member of the controlling shareholder group of Ampal. Because of the foregoing relationship, a special committee of the Board of Directors of Ampal composed of Ampal’s independent directors negotiated and approved the transaction. Houlihan Lokey Financial Advisors, Inc., which has been retained as financial advisor to the special committee, advised the special committee on this transaction. 8. Cash and cash equivalents Cash equivalents are short-term, highly liquid investments (bank accounts and bank deposits) that have original maturity dates of three months or less and are readily convertible into cash. Cash equivalents equal to $0.5 million have been allocated as a compensating balance for various loans provided to the Company and would therefore be unavailable if the Company wished to pledge them in order to provide an additional source of cash. 9. Inventories - mainly chemicals and other materials intended for sale are valued at the lower of cost or market. Cost is determined based on the moving average basis. 18 Discontinued operations On March 3, 2011, MAG completed its sale of all of the outstanding shares of 012 Smile Telecom Ltd., a wholly owned subsidiary of MAG ("012"), to Partner Communications Company Ltd. ("Partner"), in accordance with the Share Purchase Agreement between MAG, 012 and Partner, signed on October 13, 2010 (the “012 Sale”).As part of the 012 Sale, Partner also assumed approximately NIS 800 million (approximately $225.4 million) of the total debt of 012 Smile. Accordingly, 012 Smile has been reported as discontinued operations since December 31, 2010.The 012 Sale closed on March 3, 2011. Partner paid to Ampal approximately NIS 650 million (approximately $180 million) out of which Ampal recorded a gain of $28.9 million, net of an early repayment fee the Company paid in connection with the repayment of a loan received to finance the purchase of 012 and net of tax, from the 012 Sale. In addition the Company recorded income from discontinued operations of $5.2 million in the period ended March 31, 2011. All the indirect interest expenses were recorded as a continuing operation. Classification We classified certain operations as discontinued using GAAP, as the associated operations and cash flows will be eliminated from our ongoing operations and we will not have any significant continuing involvement in their operations after the respective sale transactions. For all periods presented, all of the operating results for these operations were removed from continuing operations and are presented separately as discontinued operations, net of tax. The Notes to the Consolidated Financial Statements were adjusted to exclude discontinued operations unless otherwise noted. Services and Management Agreements In February 2009, Ampal and Gadot entered into a management services agreement (intercompany transaction), according to which Ampal provides Gadot with management services for an annual consideration calculated as a percentage of Gadot's profits. On December 30, 2010, Ampal entered into a management services agreement with Merhav, according to which Merhav provides the Company and its subsidiaries with management, marketing, financial, development and other administrative services for an annual consideration which will be determined annually and shall be equal to a percentage of the direct and indirect expenses incurred by Merhav in connection with providing services to or for the benefit of Ampal. The management fee shall be determined by the Special Committee of the Board of Directors of Ampal (composed solely of independent directors) at or around the end of each fiscal year. As stipulated above, Yosef A. Maiman, the Chairman, President and CEO of Ampal and a member of the controlling shareholder group of Ampal, is the sole owner of Merhav. Because of the foregoing relationship, a special committee of the Board of Directors composed of Ampal’s independent directors negotiated and approved the transactions between Ampal and Merhav. Derivatives and Other Financial Instruments The Company is exposed to certain risks relating to its ongoing business operations, including financial, market, political, and economic risks. The following discussion provides information regarding the Company's exposure to the risks of changing commodity prices, interest rates, and foreign currency exchange rates. The Company’s derivative activities are subject to management's discretion. The interest rate and foreign exchange contracts are held for purposes other than trading. They are used primarily to mitigate uncertainty and volatility, and in order to cover underlying exposures. On May 15, 2009, the Company entered into a swap contract to convert some of its NIS denominated debt in the amount of NIS 150 million (approximately $43.9 million) into U.S. Dollar denominated debt and to convert Israeli interest rates into LIBOR interest rates. On April 1, 2009, the Company signed an interest rate swap contract in order to convert some of the Company's LIBOR interest rate denominated debt in the amount of $43.7 million into fixed interest rate debt, for a contractual term of 10 years. Gadot Gadot uses foreign currency forward contracts to mitigate fluctuations in foreign currency exchange rates due to variations in payment or receipt of currencies other than the Company's functional currency. The Company uses contracts to purchase U.S. Dollars and sell Euros, contracts to purchase Euros and sell U.S. Dollars and contracts to purchase U.S. Dollars and sell NIS. Gadot enters into derivative financial instruments, including swaps and forward agreements. Gadot reports the fair value of the derivatives on our balance sheet. The derivatives used are not designated as a hedging instrument under Accounting Standards Codification ("ASC") No. 815. Changes in fair value are recognized in earnings in the period of change. The following summarizes the gross fair market value of all derivative instruments and their locations in our consolidated balance sheet, and indicates which instruments are in an asset or liability position. 19 Asset Derivatives (U.S. Dollars in thousands) Derivative Instrument Location June 30, 2012 December 31, 2011 June 30, 2011 SWAP contracts Other assets Foreign currency exchange contracts Other assets 55 Liability Derivatives (U.S. Dollars in thousands) Derivative Instrument Location June 30, 2012 December 31, 2011 June 30, 2011 SWAP contracts Accounts payable, accrued expenses and others Foreign currency exchange contracts Accounts payable, accrued expenses and others 60 79 25 Statements of Operations (U.S. Dollars in thousands) Six months ended June 30, Derivative Instrument Location SWAP contract Translation loss Interest rate SWAP contract Interest (loss) gain Foreign currency exchange contracts Translation (loss) gain Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer the liability (an exit price) in an orderly transaction between market participants and also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The fair value hierarchy used by the Company within ASC No. 820 distinguishes between three levels of inputs that may be utilized when measuring fair values, including Level 1 inputs (using quoted prices in active markets for identical assets or liabilities), Level 2 inputs (using inputs other than Level 1 prices such as quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability) and Level 3 inputs (unobservable inputs supported by little or no market activity based on the Company's own assumptions used to measure assets and liabilities). A financial asset's or liability’s classification within the above hierarchy is determined based on the lowest level input that is significant to the fair value measurement. The following section describes the valuation methodologies used by the Company to measure derivative contracts at fair value, including an indication of the level in the fair value hierarchy at which each instrument is generally classified. Where appropriate, the description includes details of the valuation models, the key inputs to those models, and any significant assumptions. Derivative contracts are valued using quoted market prices and significant other observable and unobservable inputs. Such financial instruments consist of interest rate and foreign exchange contracts. The fair values for the majority of these derivative contracts are based upon current quoted market prices. These financial instruments are typically exchange-traded and are generally classified within Level 1 or Level 2 of the fair value hierarchy depending on whether the exchange is deemed to be an active market or not. 20 Financial assets and liabilities measured at fair value on a recurring basis as of June 30, 2012 consisted of the following (in thousands): Fair Value Measurements as of : June 30, 2012 December 31, 2011 Level 1 Level 2 Total Level 1 Level 2 Total Trading securities * $
